Citation Nr: 1538518	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  15-21 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In August 2015, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.
Additionally, at the Board hearing, the Veteran confirmed that he was withdrawing the issue of entitlement to an increased rating for right ear hearing loss.  However, evidence associated with the claims file since the hearing indicates that in August 2015, the Veteran submitted a new claim for an increased rating for right ear hearing loss.  As the Veteran withdrew that issue at the hearing, the Board considers the Veteran's August 2015 claim, as a claim to reopen a claim for entitlement to an increased rating for right ear hearing loss.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issue of entitlement to an increased rating for right ear hearing loss has been raised by the record in an August 2015 claim to reopen, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).



FINDINGS OF FACT

1.  On August 4, 2015, during a videoconference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for right ear hearing loss.

2.  Left ear hearing loss was as likely as not incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran, concerning the claim of entitlement to an increased rating for right ear hearing loss, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On August 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for service-connected right ear hearing loss.  

Thus, the Board finds that the Veteran withdrew his appeal as to the aforementioned issue.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  Therefore, the provisions of the Veterans Claims Assistance Act are not applicable.  

Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement an increased rating for right ear hearing loss and as such, that issue is dismissed. 

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014 & Supp. 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  Sensorineural hearing loss and tinnitus are considered chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2015).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss or tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran contends that he has a left ear hearing loss disability due to excessive noise exposure without hearing protection while he was serving in Korea and Okinawa.

An August 2010 private audiogram conducted by Dr. B.W. showed that the Veteran had mild to moderate sensorineural hearing loss in the left ear with a conductive component.  

At an August 2014 VA examination, puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 30, 40, 70, 75, and 75 decibels.  The examiner opined that he could not determine a medical opinion regarding the etiology of the Veteran's left ear hearing loss without resorting to mere speculation.  The rationale provide was that a conductive component of 20-30dB was noted in the left ear which the examiner stated was indicative of a hearing loss with a medical etiology which may be corrected with medical treatment from an Ear Nose and Throat (ENT) Specialist.  

A July 10, 2015 ENT otolaryngology treatment note reflects that the Veteran may have old otosclerosis on the left, however it was noted that his conductive loss is mild compared to his sensorineural hearing loss bilaterally.  

The Board finds that the weight of the evidence weighs in favor of service connection for a left ear hearing loss disability.  The medical evidence shows that the Veteran currently has sensorineural hearing loss in his left ear.  While the August 2014 VA examiner opined that an opinion could not be given without resort to mere speculation due to a conductive component found in the Veteran's left ear, his rationale that it may be corrected with medical treatment from an ENT is speculative at best.  Furthermore, after being evaluated by an ENT specialist, the examiner stated that the conductive loss in the left ear was mild compared to the sensorineural hearing loss.  Based on the clarifying evidence provided by the ENT specialist, and the fact that the Veteran is already service connected for right ear hearing loss due to excessive noise exposure during service based on the opinion of the same August 2014 examiner who granted service connection for the Veteran's hearing loss in the right ear, the Board finds that this clarifying evidence now warrants service connection for the Veteran's left ear hearing loss.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that left ear hearing loss was incurred in service.  


ORDER

The claim of entitlement to an increased rating for right ear hearing loss is dismissed.

Service connection for a left ear hearing loss disability is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


